In an action to recover wages for the fifth year under a contract of employment for a period of five years, commencing on the 29th day of October, 1935, on the theory of wrongful discharge at the end of the fourth year, in which the defendant pleaded the Statute of Frauds (Pers. Prop. Law, § 31, subd. 1) as a defense, order granting the defendant’s motion for summary judgment and the judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present —• Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.